DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/664,627, filed 10/25/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (7,521,800 B2).
Regarding claim 1, Chu et al discloses an apparatus (Figures 20-23), comprising: a solder masked defined (SMD) mounting pad (Figure 21, references 14a, 18a and 22a), the SMD mounting pad having a first SMD area (Figure 10, reference 16a) in a first layer (Figure 20, reference 14a) and a second SMD area (Figure 20, reference 20a) in a second layer (Figure 20, reference 18a), the second layer (Figure 20, reference 18a) being disposed on top of the first layer (Figure 20, reference 14a), the first SMD area (Figure 20, reference 16a) exposing at least a portion of an underlying pad (Figure 20, reference 13a) and the second SMD area (Figure 20, reference 20a) having an interface diameter that is larger than an interface diameter of the first SMD area (Figure 20, reference 16a); and a solder ball (Figure 23, reference 142a) disposed on the SMD mounting pad (Figure 23, references 14a, 18a and 22a) such that the solder ball (Figure 23, reference 142a) contacts the second layer (Figure 23, reference 18a) and has a diameter that is larger than the interface diameter of the second SMD area (Figure 20, reference 20a and the upper portion of reference 22a that is located above reference 14a in Figure 23).
Regarding claim 2, Chu et al discloses wherein the first layer (Figure 23, reference 14a) is thicker than a thickness of an intermetallic compound layer formed at an interface of the SMD mounting pad (Figure 23, references 22a) and the solder ball (Figure 23, reference 142a).
Regarding claim 3, Chu et al discloses wherein the second layer (Figure 23, reference 18a) comprises a non-metallic organic material (column 7, lines 23-26).
Regarding claim 5, Chu et al discloses wherein the interface diameter of the second SMD area (Figure 21, reference 20a) is larger than the interface diameter of the first SMD area (Figure 21, reference 16a) by 0.5% or more.
Regarding claim 6, Chu et al discloses wherein the interface diameter of the second SMD area (Figure 21, reference 20a) is larger than the interface diameter of the first SMD area (Figure 21, reference 16a) by a value in a range of 0.5% to 5%.
Regarding claim 7, Chu et al discloses wherein a thickness of the first layer (Figure 21, reference 14a) is 5 microns or greater and a thickness of the second layer (Figure 21, reference 18a) is 5 microns or greater.
Regarding claim 8, Chu et al discloses wherein a combined thickness of the first and second layers (Figure 23, references 14a and 18a) is in a range of 5 microns to 100 microns.
Regarding claim 11, a method (Figures 20-23) comprising: forming a solder masked defined (SMD) mounting pad (Figure 21, references 14a, 18a and 22a) having a first SMD area (Figure 10, reference 16a) formed in a first layer (Figure 20, reference 14a) and a second SMD area (Figure 20, reference 20a) formed in a second layer (Figure 20, reference 18a) disposed on top of the first layer (Figure 20, reference 14a), the first SMD area (Figure 10, reference 16a) exposing at least a portion of an underlying pad (Figure 20, reference 13a) and the second SMD area (Figure 20, reference 20a) having an interface diameter that is larger than an interface diameter of the first SMD area (Figure 10, reference 16a); and forming a solder ball (Figure 23, reference 142a) on the SMD mounting pad (Figure 23, references 14a, 18a and 22a) such that the solder ball (Figure 23, reference 142a) contacts the second layer (Figure 20, reference 18a) and has a diameter that is larger than the interface diameter of the second SMD area (Figure 20, reference 20a and the upper portion of reference 22a that is located above reference 14a in Figure 23).
Regarding claim 12, Chu et al discloses wherein the first layer (Figure 23, reference 14a) is thicker than a thickness of an intermetallic compound layer formed at an interface of the SMD mounting pad (Figure 23, references 22a) and the solder ball (Figure 23, reference 142a).
Regarding claim 13, Chu et al discloses wherein the second layer (Figure 23, reference 18a) comprises a non-metallic organic material (column 7, lines 23-26).
Regarding claim 15, Chu et al discloses wherein the interface diameter of the second SMD area (Figure 21, reference 20a) is larger than the interface diameter of the first SMD area (Figure 21, reference 16a) by 0.5% or more.
Regarding claim 16, Chu et al discloses wherein the interface diameter of the second SMD area (Figure 21, reference 20a) is larger than the interface diameter of the first SMD area (Figure 21, reference 16a) by a value in a range of 0.5% to 5%.
Regarding claim 17, Chu et al discloses wherein a thickness of the first layer (Figure 21, reference 14a) is 5 microns or greater and a thickness of the second layer (Figure 21, reference 18a) is 5 microns or greater.
Regarding claim 18, Chu et al discloses wherein a combined thickness of the first and second layers (Figure 23, references 14a and 18a) is in a range of 5 microns to 100 microns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chu et al (7,521,800 B2) in view of Morita et al (7,575,994 B2)
Chu et al discloses all of the above claimed subject matter.
However, Chu et al does not disclose wherein the non-metallic organic material includes at least one of an acrylic, a polyimide plastic, or an epoxy resin (claims 4 and 14).
Morita et al discloses the non-metallic organic material includes at least one of an acrylic a polyimide plastic, or an epoxy resin (column 3, lines 63-65).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Chu et al with the teachings of Morita et al for the purpose of including an acrylic a polyimide plastic, or an epoxy resin as the nonmetallic organic material in order to protect the pad from corroding in semiconductor devices.  
Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chu et al (7,521,800 B2) in view of Gaynes et al (6,165,885).
Chu et al discloses all of the above independently claimed subject matter.  
However, Chu et al does not disclose wherein the underlying pad is a metal layer composed of at least one of copper, aluminum, gold, silver, nickel, tin, or platinum that is formed on a surface of an insulating substrate (claims 9 and 19) nor a carrier substrate joined to the solder ball and the SMD mounting pad (claims 10 and 20).
Gaynes et al disclose wherein the underlying pad is a metal layer composed of at least one of copper, aluminum, gold, silver, nickel, tin, or platinum (Figure 33, reference 706) that is formed on a surface of an insulating substrate (Figure 33, reference 702) and a carrier substrate (Figure 33, reference 734) joined to the solder ball (Figure 33, reference 712) and the SMD mounting pad (Figure 33, reference 738).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Chu et al with the teachings of Gaynes et al for the purpose forming the underlying pad with at least one of copper, aluminum, gold, silver, nickel, tin, or platinum on a surface of the insulating substrate and joining a carrier substrate to the solder ball and mounting pad in order to keep all electronic components in electrical connection within flip chip/chip carrier devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
December 1, 2022